DETAILED ACTION

Claim Objections
Claims are objected to because of the following informalities:  Claim 1 should be corrected as follows: “A system for predicting future pain that may be experienced by [[of]] a subject.”  Appropriate correction is required.
Claims objected to because of the following informalities:  Claims 1 and 19 should be corrected as follows: “an audio/video (A/V) recorder for recording video of facial expressions and body movements of [[a]] the subject.”  The claims already have antecedent basis for the subject in the preamble. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,827,973 in view of Schiavenato (US PGPub 2012/0088985; provided by Applicant).
Regarding claim 1, U.S. Patent No. 10,827,973 discloses system for predicting pain that may be experienced by of a subject, the system comprising: (Claim 1, ‘system for measuring or evaluating pain intensity experienced by a subject’)
an audio/video (A/V) recorder for recording video of facial expressions and body movements of a subject and for recording audio of sounds made by the subject; (claim 1, ‘an audio/video (A/V) recorder’)
a vital signs reader to record vital signs of the subject; (claim 1, ‘a vital signs reader’)
a facial expression classifier for evaluating the facial expressions of the subject recorded by the A/V recorder, the facial expression classifier producing a facial expression pain score based on the facial expressions of the subject; (claim 1, ‘a facial expression classifier’)
a body movement classifier for evaluating the body movements of the subject recorded by the A/V recorder, the body movement classifier producing a body movement pain score based on the body movements of the subject; (claim 1, ‘a body movement classifier’)
a voice classifier for evaluating the sounds made by the subject recorded by the A/V recorder, the voice classifier producing a voice pain score based on the sounds made by the subject; (claim 1, ‘a voice classifier’)
a vital signs classifier for evaluating the vital signs of the subject recorded by the vital signs reader, the vital signs classifier producing a vital signs pain score based on the vital signs of the subject; (claim 1, ‘a vital signs classifier’)
a processor running a machine learning algorithm for processing the facial expression pain score, the body movement pain score, the voice pain score and the vital signs pain score of the subject, and for combining the facial expression pain score, the body movement pain score, the voice pain score, and the vital signs pain score to produce a pain probability signal, wherein the pain probability signal describes a probability that the subject will experience pain within a duration of time; and an output device for outputting the future pain probability signal. (claim 1, ‘a processor running a machine learning algorithm’)
	In the field of infant pain measurement Schiavenato teaches that said pain score is a future pain score (Schiavenato teaches a system for monitoring and evaluating infant pain/distress levels. ¶ 0052 teaches calculating future pain levels.)
It would have been obvious to one of ordinary skill in the art to have combined U.S. Patent No. 10,827,973’s infant pain measurement system with Schiavenato’s infant pain measurement. Both are systems for infant pain measurement based on computing multi-modal distress levels of an infant and calculating a pain score. Schiavenato teaches that this pain score can be a future expected pain. The combination constitutes the repeatable and predictable result of simply applying Schiavenato’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Remaining claims are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661